STAHL, Circuit Judge,
dissenting.
Plaintiffs’ discrimination claim under Title VIII implicates a body of law aptly described by one commentator as “inchoate” and “increasingly incoherent.” Peter E. Mahoney, The End(s) of Disparate Impact: Doctrinal Reconstruction, Fair Housing and Lending Law, and the Anti-discrimination Principle, 47 Emory L.J. 409, 411, 439 (1998). The majority has threaded its way through the morass in commendable fashion, see ante at 50-51 *53(rejecting a commonly applied balancing test in favor of an inquiry into whether “a demonstrated disparate impact in housing [is] justified by a legitimate and substantial goal of the measure in question”), yet I find myself unable to endorse its analysis. The context-sensitive nature of Title VIII discrimination claims, see, e.g., Village of Belhoood v. Dwivedi, 895 F.2d 1521, 1533-34 (7th Cir.1990) (Posner, J.) (suggesting that discriminatory intent need be shown in Title VIII claims against private, but not public, defendants); Mahoney, supra, at 449-50 (suggesting that the disparate impact doctrine presently applied to public defendants under Title VIII cannot sensibly be applied to private defendants); id. at 495-525 (urging the application of a “unified” disparate impact test drawn from Title VII cases); the absence of adversarial briefing on the pluses and minuses of potential approaches to Title VIII claims; and, most importantly, the fact that plaintiffs have demonstrated no likelihood of success under even the broadest possible reading of the statute, all lead me to reject the district court’s Title VIII ruling on different grounds than the majority. I dissent because I additionally believe that the injunction should be vacated immediately.
I begin with where I agree. First, the majority is obviously correct in stating:
A constitutional attack on racial discrimination requires an intent to discriminate by a state actor, Washington v. Davis, 426 U.S. 229, 239, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976); but in a number of specific areas, Congress has gone further by statute: it has not only addressed private (as opposed to state) conduct but has in some statutes outlawed actions in particular areas that have a disparate racial impact unless adequately justified.
Ante at 49. Second, I think the majority correctly joins other circuits in concluding that, under Title VIII, some housing measures having inadequately justified disparate racial impacts can properly be regarded as discriminatory” even when proof of discriminatory intent is lacking. See id. at 49-50.
But as the majority observes, it is important to bear in mind that Title VIII does not outlaw housing practices that cause disparate racial impacts, see id. at 50; the statute outlaws housing practices that are racially discriminatory. Thus, a court risks missing the defining issue if it assesses the legitimacy and substantiality of a justification proffered in response to a disparate impact claim, see ante at 50-51 (or “balances” the evidence of disparate impact against the justification put forth, if one prefers the district court’s approach, see id.), without always keeping in mind the ultimate inquiry: whether there is some possibility that racial discrimination actually is afoot.
Usually, the possibility of discrimination is a given because the challenged measure, regardless whether it was prompted by intentional discrimination, plausibly may be attributed to discriminatory “subconscious stereotypes and prejudices,” Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 990, 108 S.Ct. 2777, 101 L.Ed.2d 827 (1988) (regarding such stereotypes as discriminatory under Title VII); see, e.g., United States v. City of Black Jack, 508 F.2d 1179, 1181-83 (8th Cir.1974) (involving a zoning decision which had the effect of preventing the construction of low-income housing in a predominately white area). And in those cases in which there is no support for an inference of even subconscious discrimination, case law suggests that a challenged measure may still be regarded as “discriminatory” if it either perpetuates the effects of prior racial discrimination by the defendant, see, e.g., Metropolitan Hous. Dev. Corp. v. Village of Arlington Heights, 558 F.2d 1283, 1290 (7th Cir.1977); cf. Griggs v. Duke Power Co., 401 U.S. 424, 430, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971) (regarding as discriminatory under Title VII practices which “operate to ‘freeze’ the status quo of prior discriminatory employment practices”), or, *54without demonstrably advancing the interest asserted in justification, somehow impedes persons of color from competing on an equal footing with others, cf. Connecticut v. Teal, 457 U.S. 440, 445-56, 102 S.Ct. 2525, 73 L.Ed.2d 130 (1982) (regarding as discriminatory under Title VII an employment exam which was non-job-related and had the effect of excluding minority, state employees from achieving supervisory positions).
It thus is the rare case when a housing measure that causes a disparate racial impact cannot plausibly be regarded as “discriminatory” under a conceptualization of discrimination endorsed either in housing cases or in Title VII cases, which are thought to have precedential value under Title VIII. See ante at 50-51. But the preliminary injunction record strongly suggests that here we have just such a case. Even if we assume that implementation of the local preferences is likely to have a disparate racial impact with respect to the overall racial makeup of the tops of defendants’ waiting lists for section 8 vouchers, there is no basis in the record for finding that defendants intended to discriminate against the class that plaintiffs seek to represent. See ante at 49. As a result, before even assessing the soundness of the district court’s balancing test, we fairly may ask whether plaintiffs have established a likelihood of being able to prove one or more of the following with respect to the proposed preferences: (1) that they may well be attributable to subconscious discrimination; (2) that they will help to freeze in place the effects of prior discrimination; or (3) that they will impede plaintiffs from competing for section 8 vouchers on an equal footing with non-minorities. See Gately v. Massachusetts, 2 F.3d 1221, 1224 (1st Cir.1993) (stating that a demonstrated likelihood of success on the merits is a “sine qua non ” of preliminary injunc-tive relief in this circuit).
Because “subconscious discrimination” in housing tends to manifest itself in practices that, although not overtly racial, have the effect of freezing segregation, I address the first two inquiries by asking whether defendants’ use of local preferences within the jurisdictions they represent may have the effect of “perpetuat[ing] segregation and thereby preventing] interracial association.” Arlington Heights, 558 F.2d at 1290. Three undisputed record facts lead me to answer this question in the negative. First, defendants are not favoring town residents (or disfavoring others) in the actual provision of rental housing; they favor town residents fortunate enough to have been selected in the lotteries .only in how quickly such residents receive portable rental assistance vouchers. Second, defendants do not limit where the recipients of such vouchers can live. Although defendants appear entitled under law to insist that the vouchers be used locally for the first year, see ante at 46, the parties have litigated this case on the shared understanding that defendants will permit the vouchers to be used immediately at any approved site within the Commonwealth. Third, the number of persons who would move up the waiting lists as a result of the preferences is minuscule: only 70, or 1.8%, out of the 3,850 applicants on the new lists are “residents” entitled to a local preference. And significantly, 2,093, or 54%, of those on the waiting lists are members of racial/ethnic minority groups.
To be sure, plaintiffs suggest that, despite the small number of persons entitled to ascend a waiting list, the preferences might well perpetuate racial segregation in the eight communities represented by the defendant PHAs because white resident recipients of section 8 vouchers likely will use the certificates to remain town residents. But this is nothing more than rank speculation. Moreover, even if we were to presume that many town residents would use their vouchers to stay put, there has been no showing that these residents would leave town if they did not receive a preference. Nor has there been a showing that enjoining implementation of the pref*55erences will induce minority beneficiaries to take up residence within the towns. Indeed, we have no clear idea how many section 8-eligible rental units even are available within the various towns.
I turn then to the possibility that the preferences unjustifiably will prevent minorities from competing for vouchers with non-minorities. Although all minority applicants selected in the lotteries eventually will receive a voucher, I accept that the preferences may well prevent a disproportionate share of minority lottery winners from “competing” for spots at the tops of the waiting lists vis-a-vis non-minority lottery winners. Even so, this case is distinguishable from cases like Connecticut v. Teal because the preferences actually advance the interest that led to their enactment: providing affordable housing to poor town constituents who have insufficient resources to purchase homes in their own towns. Furthermore, this interest is undeniably legitimate and substantial, see ante at 51 (summarizing the statutory authority for the preferences and citing cases approving of preferences for local residents); see also Affidavit of Congressman Barney Frank (submitted in support of the defendant PHAs and asserting without contradiction that many local communities will not participate in the section 8 program unless PHAs can favor town residents to some extent), and is effectuated here in the mildest and narrowest way imaginable, see id. at 50 n. 6.
In sum, I view the preliminary injunction record as yielding the following con-elusions with respect to the preferences plaintiffs challenge: they are likely to have only a small racial impact; they are mild and narrowly drawn; they serve an undeniably legitimate governmental interest explicitly approved by Congress; they were not prompted by intentional or subconscious discrimination; and they will neither freeze residential segregation nor impede integration. Plaintiffs therefore have failed to carry their burden of establishing that the preferences likely violate Title VIII, see Lancor v. Lebanon Hous. Auth., 760 F.2d 361, 363 (1st Cir.1985), regardless how broadly or narrowly we interpret the reach of the statute. I thus would vacate the injunction immediately10 and leave to the district court’s informed discretion whether to issue a temporary restraining order briefly preserving the status quo ante while it considers plaintiffs’ claims with respect to defendants’ statutory and regulatory obligations to further fair housing. See ante at 51-52.
I dissent.

. I believe that the injunction should be vacated with respect to all defendants because, in my opinion, the district court also acted improvidently in enjoining the Abington and Rockland PHAs pursuant to the 75% rule. The court relied on highly speculative statistical evidence in enjoining these PHAs, and it did so prematurely and unnecessarily. The 75% rule was not in imminent danger of being violated when the court issued its injunction; indeed, by its terms, the rule could not have been violated until the end of the fiscal year following the lotteries. Had the court waited, it might well have learned that the preferences in operation posed no danger to compliance with the rule. Moreover, even if the preferences did operate so as to make compliance with the rule problematic, waiting to see what developed would have permitted the public officials who work for defendants to make appropriate adjustments to the administrative plans on the basis of concrete evidence. Given the sweeping statutory and regulatory change that was taking place at the time the injunction issued and the uncertainty such change inevitably spawns, the court demanded too much of defendants too soon.